DETAILED ACTION
This Notice of Allowance is in response to the Amendment filed January 21, 2021.
REASONS FOR ALLOWANCE
2.	Claims 1-20 are allowable over the reference of record for at least the following reasons:
	Claim 1: a lubricant supply chamber is positioned between the connecting rod head and the eccentric, the lubricant supply chamber having an arcuate shape.  
	Claim 18: a lubricant supply chamber positioned between the connecting rod head and the eccentric, the lubricant supply chamber having an arcuate shape.  
	Claim 19: a switching actuator positioned between the two bearing regions, the switching actuator is actuatable between a first position and a second position.  
	The closest prior art is the Kim reference.  The Kim reference fails to disclose the features of amended independent claims 1, 18, and 19.  Furthermore, modifying the Kim reference to arrive at the language of amended independent claims would have rendered the Kim reference inoperable for its intended purpose.  The Kim reference discloses a lubricant supply passage that passes by the eccentrics disclosed to the pin (105).  If the lubricant supply passage was positioned between the connecting rod head and the eccentric in an arcuate shape then the lubricant would not be directly delivered to the piston pin thereby rendering the Kim reference inoperable for its intended purpose.  Accordingly, there is allowable subject matter.
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511.  The examiner can normally be reached on Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747



/JACOB M AMICK/Primary Examiner, Art Unit 3747